Citation Nr: 1828751	
Decision Date: 05/15/18    Archive Date: 05/23/18

DOCKET NO.  14-20 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to service connection for a pulmonary disorder with chest pains and shortness of breath, including as due to undiagnosed illness from environmental hazards.

2. Entitlement to service connection for a dental disorder, including temporomandibular joint dysfunction (TMJ) and bruxism. 

3.  Entitlement to service connection for scar status post skin neoplasm of the left frontal forehead region.

4.  Entitlement to service connection for sleep apnea.  

5.  Entitlement to an initial evaluation in excess of 20 percent for lumbosacral strain.

6.  Entitlement to an initial evaluation in excess of 20 percent for radiculopathy right lower extremity and diminished sensation in the external popliteal nerve distribution of the right leg.  
7.  Entitlement to a compensable rating for left foot hallux valgus. 

8.  Entitlement to a temporary total rating based upon convalescence following left foot hallux valgus surgery.


REPRESENTATION

Veteran represented by:	John P. Dorrity, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from July 2002 to September 2010.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Winston-Salem and Newark, New Jersey.

In a November 2011 rating decision, the RO in Winston-Salem denied service connection for ingrown toenails, TMJ, residual scar status post skin neoplasm removal (left frontal forehead region), right ear hearing loss, and sleep apnea.   At the same time, the RO granted service connection for radiculopathy of the right lower extremity and diminished sensation in the external popliteal nerve distribution of the right leg and assigned a 20 percent disability evaluation, effective September 30, 2010.  The Board acknowledges, that the RO also granted service connection for right knee scars residual of right knee surgeries with an evaluation of 10 percent effective September 30, 2010 and for a scar status post cyst removal from head (right midtemporal area) with an evaluation of 0 percent effective September 30, 2010; however, in his May 2012 notice of disagreement regarding the Veteran's scars, he specifically limited the appeal to service connection for residual scar status post skin neoplasm removal, and only that aspect of the Veteran's scar claim is currently on appeal.  If the Veteran is seeking higher ratings for his already service-connected scars such as residuals of right knee surgery scars and scar status post cyst removal from the head (right midtemporal area), then he may file a new claim.  Additionally, when the Veteran perfected his appeal he specifically limited the issues, and did not perfect his appeal with regard to entitlement to service connection for bilateral ingrown toenails and right ear hearing loss.  Therefore, those issues are no longer on appeal.  

In a December 2011 rating decision, the RO in Winston-Salem granted service connection for lumbosacral strain and assigned a 20 percent disability rating, effective September 30, 2010.  The claims file was subsequently transferred to the RO located in Newark, New Jersey.   

In an April 2012 rating decision, the RO in Newark, New Jersey denied service connection for bronchitis with shortness of breath and a chest pain condition due to Gulf War environmental hazard.  

In an August 2014 rating decision, the RO denied entitlement to a temporary total evaluation because of treatment for a service connected condition and continued the noncompensable rating assigned for left foot hallux valgus deformity.  

In a January 2017 rating decision, the RO continued the 20 percent ratings assigned to the service-connected lumbosacral strain and right lower extremity disabilities.  

The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a disability claim includes any disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87   (2009); Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  The Veteran submitted a claim for bronchitis with shortness of breath due to burn pits and chest pains in June 2010, prior to being discharged from the service.  Although the issues were treated as two separate issues, during his hearing, the Veteran and his representative clarified that the Veteran was seeking service connection for a pulmonary disorder that was manifested by shortness of breath and chest pains.  Therefore, the two separate issues have been merged into one broadly stated as entitlement to service connection for a pulmonary disorder with chest pains and shortness of breath, including as due to undiagnosed illness from environmental hazards.  Likewise, the Veteran filed a claim for TMJ and also has been shown to have bruxism; therefore, the issue has been broadly stated as entitlement to service connection for a dental disorder, including TMJ and bruxism.  

In December 2017, the Veteran testified before the undersigned Veterans Law Judge at a video conference hearing; a transcript of that hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, further development is needed to ensure a complete record prior to adjudicating this case.

Lumbosacral Strain and Right Lower Extremity Radiculopathy

Appellants are entitled to a review of claims denied by VA.  38 U.S.C. § 7104(a) (2012).  This review is performed by the Board and must be based on the entire record and upon consideration of all evidence and material of record.  Id.  Simply put, appellants are entitled to a second look at all evidence and decisions made by VA.  There are limited exceptions to this general principle.  For example, appellants can waive review of evidence by the AOJ and allow the Board to issue a decision based in part on evidence that has not been reviewed by the AOJ.  See 38 C.F.R. § 20.1304 (2017).  This provision, however, applies only to evidence that has been submitted by the appellant or his or her representative.  It does not apply to evidence added to the file by VA.  In this case, additional evidence was added to the file by VA since the last Statement of the Case, and since the Board held a hearing with the Veteran in December 2017.  Indeed, the Veteran was scheduled for, and appeared at VA examinations for his spine and lower extremity radiculopathy disabilities in January 2018.  Thus, remand is required so that this new evidence can be reviewed in the first instance by the AOJ.  

A Pulmonary Disorder with Chest Pains and Shortness of Breath

During his December 2017 Board hearing, the Veteran's representative reported that the Veteran never received notice of his VA examination scheduled in March 2012.  See Hearing Transcript, P. 37.  The record reflects that a respiratory examination was ordered in January 2012.  A February 2012 VA Form 21-0820, Report of General Information, revealed that a VA employee called the Philadelphia VA Medical Center (VAMC) to find out why the January 2012 examination had not been developed.  An April 2012 rating decision noted that the Veteran failed to report to a scheduled VA examination at the VAMC in Philadelphia on March 15, 2012.  At the hearing, the representative further indicated that he also should have received notice for the scheduled examination and in this case, as he was not notified of the examination he did not call the Veteran to let him know when to report, what to do, and to provide him with a copy of the examination report. Id.  On remand, the Veteran should be afforded another opportunity to be examined.

In formulating a nexus opinion, the VA examiner must consider service treatment records that documented complaints of trouble breathing, chest congestion, and cough.  See Service treatment records dated in September 2002, December 2002, August 2005, and March 2009.  Additionally, on an April 2010 report of medical history, the Veteran indicated that he had chest pain, shortness of breath, and lived with someone with tuberculosis (TB) and lived near a burn pit.  He explained that he was exposed to TB from detainees while deployed to Iraq.  He no longer coughed up blood, but occasionally had shortness of breath.  He reported a sharp stabbing chest pain, which was reproducible.  The examiner must also address the February 2011 VA Gulf War Guidelines examination, in which the Veteran had complaints of chest congestion, shortness of breath, and cough.  The examiner diagnosed the Veteran with reactive airway disease and opined that it was at least as likely as not secondary to exposure to environment hazards.  Although a subsequent VA sinusitis, rhinitis, and other conditions of the nose, throat, larynx, and pharynx Disability Benefit Questionnaire in November 2016 did not address the Veteran's complaints of shortness of breath and chest pains, the examiner reported that that Veteran was exposed to dust, sand, burn pits and other airborne particulates while serving in Iraq in 2006.  The examiner found that the effects of such irritants on the respiratory membranes are well documented as causing chronic rhinitis, sinusitis and pulmonary problems.

A Dental Disorder, including TMJ and Bruxism   

During his December 2017 Board hearing, the Veteran reported that he has been having problems with his jaw locking since 2005, that he constantly grinds his teeth, and that he still had a similar type of pain as he did in the service.  See Hearing Transcript, pgs. 27-29. On an August 2009 dental health questionnaire, the Veteran reported that he had painful joints (including jaw).  During the hearing, the Veteran's representative indicated that bruxism is associated with TMJ.  On February 2011 VA examination, the Veteran examiner did not address the Veteran's complaints of painful jaw in service, or whether his current diagnosis of bruxism began in or was otherwise related to the Veteran's service.  A new opinion is therefore indicated.  

Scar in the Left Frontal Forehead Region

Here, the Veteran was afforded a VA examination in February 2011 in which he was diagnosed with normal skin at the site of the resection of the skin neoplasm in the left front region.  However, at his December 2017 hearing, the Veteran indicated that regarding the growth that he had removed in December 2007, the skin was painful and sometimes broke open and bled.  He added that he was unable to wear helmets due to pain from the inside lining rubbing the scar area.  By way of background, the Veteran's service treatment records show that he was seen in November 2007 for an evaluation of pigmented nevus to the left forehead.  On examination, there was numerous pigmented round similar appearing macules with erythematous hue lesions that were symmetrical, well circumscribed, and had homogenous pigment.  The Veteran reported that these lesions were unchanged for many years.  Regarding lesions on the face, on the left frontal forehead near the scalp was a 4 mm papule that had an excoriated surface and appeared keratotic in nature.  The lesion to the face was shaved for a biopsy.   On the April 2010 Medical Board report of medical history, the Veteran indicated that he had a tumor, growth cyst, or cancer.  The examiner noted that the Veteran had a skin neoplasm removed in November 2007.  As there is evidence of a possible current disability, and a potential link between the current disability and his service, an examination is required to clarify the Veteran's current diagnosis and to obtain an opinion regarding the etiology of the Veteran's condition.  38 C.F.R. § 3.159 (c)(4); McLendon, 20 Vet. App. at 79.

Sleep Apnea

The Veteran claims that his sleep apnea is related to his service.  During his hearing, the Veteran reported that he sought treatment in Okinawa for a sleep disorder.  He indicated that it was a sleep disturbance or excessive snoring.  He reported that he was hooked up to machines and it was revealed that he woke up over 23 times in one night.   

Service treatment records include records dated in May 2010 that identify sleep apnea as a chronic problem.  Post-service VA treatment records include records dated in February 2010 that also report sleep apnea as a problem.  However, treatment records beginning in April 2011 begin to note that the Veteran completed a sleep study, and there was no evidence of obstructive sleep apnea.  

The Veteran was afforded with a VA examination in February 2011, however, it appears the VA examiner relied on this VA progress note (he referenced the note as dated in April 2010 rather than April 2011) as evidence that there was no evidence of obstructive sleep apnea.  The record does not include any reports associated with the alleged sleep study, and the examiner did not discuss the in-service and post service VA records indicating that the Veteran had problems with sleep apnea.  It does not appear that the VA examiner considered an accurate and complete medical history; therefore, a new VA examination is indicated.  Cf. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Left Foot Hallux Valgus/Temporary Total Rating Based Upon Convalescence

On his April 2014 VA Form 21-526b, Veteran's Supplemental Claim for Compensation, the Veteran indicated that he was seeking an increased evaluation for his left foot, currently rated at 0 percent and noted that he had surgery at the Philadelphia VA Medical Center (VAMC) in April 2014.  In an August 2014 rating decision, the RO reported that outpatient treatment records from the Philadelphia VAMC) indicated that the Veteran underwent a procedure on or about April 2014.  During his hearing, the Veteran indicated that he had two different surgeries on his left foot; however, the dates reported ranged from 2010, 2011, 2012, April 2014, and October 2015.  Additionally, VA treatment records past December 2012 have not been associated with the claims file.  Therefore, on remand, the Veteran should clarify the location and surgery date(s) for which he is claiming convalescence and the AOJ should obtain relevant treatment records from the appropriate sources.  As the Veteran also reported that he has painful scars as a result of his surgeries, he should also be afforded a VA examination to ascertain the current severity of his left foot hallux valgus disability status post-surgery(ies).  

Accordingly, the case is REMANDED for the following action:

1.  Ask Veteran to clarify the location and the surgery dates for which he is claiming convalescence for his left foot hallux valgus, as well as the date and location for his sleep study.   

2.  Obtain and associate with the Veteran's electronic claims file any outstanding relevant service, VA, and private treatment records from the appropriate sources, including those identified after developing paragraph 1 above.  As well as treatment records identified during his hearing. 

3.  Schedule the Veteran for an appropriate VA examination to address whether the Veteran has a pulmonary disorder that had an onset in service or is otherwise related to service.  The examiners should review the Veteran's electronic claims file in conjunction with the examination.  After conducting any necessary tests, including pulmonary function testing, the examiner should:

(a) Identify all pulmonary disorders manifested by chest pains and shortness of breath found to be present during the pendency of the appeal since September 2010.

(b) For each diagnosis, state whether it is at least as likely as not (50 percent probability or greater) that the diagnosis:  

i. had its onset in service; or  

ii. is otherwise related to any injury or disease that occurred in service, to include the Veteran's reported respiratory problems during service, and his reported exposure to environmental hazards during service in the Persian Gulf War.  

(c) If there is no diagnosed disability that the Veteran's chest pains and shortness of breath symptoms can be attributed to, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that the symptoms represent an objective indication of chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multi-symptom illness related to the Veteran's Persian Gulf War service.

A complete medical rationale for all opinions expressed must be provided.   The examiner must include consideration of the lay assertions of continuity of symptomatology, and should not be based solely on the lack of sufficient documented in-service symptomatology or pathology.  The VA examiner also must consider service treatment records that documented complaints of trouble breathing, chest congestion, and cough.  See Service treatment records dated in September 2002, December 2002, August 2005, and March 2009.  On April 2010 report of medical history, he indicated that he was exposed to TB from detainees while deployed to Iraq and lived near a burn pit.  He no longer coughed up blood, but occasionally had shortness of breath.  He reported a sharp stabbing chest pain, which was reproducible.  

The examiner must also address the February 2011 VA Gulf War Guidelines examination, in which the Veteran had complaints of chest congestion, shortness of breath, and cough.  The examiner diagnosed the Veteran with reactive airway disease and opined that it was at least as likely as not secondary to exposure to environment hazards.  On November 2016 VA examination, the examiner reported that that Veteran was exposed to dust, sand, burn pits and other airborne particulates while serving in Iraq in 2006.  The examiner found that the effects of such irritants on the respiratory membranes are well documented as causing chronic rhinitis, sinusitis and pulmonary problems.

4.  After obtaining any outstanding records, schedule the Veteran for an appropriate VA examination to address whether the Veteran has a dental disorder, including TMJ and bruxism that had an onset in service or is otherwise related to service.  The examiner(s) should review the Veteran's electronic claims file in conjunction with the examination.  After conducting any necessary tests, the examiner should answer:

Is it at least as likely as not (50 percent or greater probability) that the Veteran has a dental disorder, including TMJ and bruxism that had its onset in, or is otherwise related to his active duty service? 

A complete medical rationale for all opinions expressed must be provided.  The examiner must include consideration of the lay assertions of continuity of symptomatology, and should not be based solely on the lack of sufficient documented in-service symptomatology or pathology.  The examiner must discuss the August 2009 dental health questionnaire in which the Veteran reported that he had joint/jaw pain, the February 2011 VA examination report that included a diagnosis of bruxism, and the Veteran's hearing testimony indicating that he has been having problems with his jaw locking since 2005, that he constantly grinds his teeth, and that he still had a similar type of pain as he did in the service.  See Hearing Transcript, pgs. 27-29.

5.  After obtaining any outstanding records, schedule the Veteran for an appropriate VA examination to address whether the Veteran has a skin disorder in the left frontal forehead region, including a scar that had an onset in service or is otherwise related to service.  The examiner should review the Veteran's electronic claims file in conjunction with the examination.  After conducting any necessary tests, the examiner should:

(a) Identify all skin disorders, including a scar, in the left frontal forehead region found to be present during the pendency of the appeal since September 2010.

(b) For each diagnosis, state whether it is at least as likely as not (50 percent probability or greater) that the diagnosis:  

i. had its onset in service; or  

ii. is otherwise related to any injury or disease that occurred in service, to include the Veteran's in-service treatment in November 2007 of pigmented nevus to the left forehead and a lesion to the face was shaved for a biopsy.    

A complete medical rationale for all opinions expressed must be provided.

6.  After obtaining any outstanding records, schedule the Veteran for an appropriate VA examination to address whether the Veteran has sleep apnea that had an onset in service or is otherwise related to service.  The examiners should review the Veteran's electronic claims file in conjunction with the examination.  After conducting any necessary tests, the examiner should answer:

Is it at least as likely as not (50 percent or greater probability) that the Veteran has sleep apnea that had its onset in, or is otherwise related to his active duty service?  If the Veteran does not have a current sleep apnea disability this should be made clear.

A complete medical rationale for all opinions expressed must be provided.  The examiner must include consideration of the lay assertions of continuity of symptomatology, and should not be based solely on the lack of sufficient documented in-service symptomatology or pathology.  The examiner must discuss the May 2010 service treatment records and the post service February 2011 VA treatment record that identify sleep apnea as a problem, as well as the Veteran's hearing testimony in which he indicated that he was seen in service for sleep disturbance and excessive snoring for which testing showed that he woke up over 23 times in one night.  See Hearing Transcript, pgs. 36-37.

7.  After obtaining any outstanding records, schedule the Veteran for an appropriate VA examination to determine the nature, severity, and extent of his current left foot hallux valgus disability, including any residual postoperative scars.  The entire claims file should be reviewed. 

The entire claims file and a full copy of this REMAND must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies (to include laboratory tests, if necessary) should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

(a)  The VA examiner should address the Veteran's contentions regarding his disability also encompassing additional, new scars caused by surgeries, that are a part of the service-connected disability and provide all information required for rating purposes, for both (i) left foot hallux valgus and (ii) left foot hallux valgus residuals of surgical scars.

(b)  The examiner should specifically report the ranges of motion of the left foot great toe.  Ranges of motion testing should be conducted in active motion, passive motion, weight-bearing, and non-weight-bearing for the joint in question and the opposite joint; and all results reported.  If any such testing is not warranted for the disability in question, the examiner should clearly explain why that is so.

(c) The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss. In regard to flare-ups, if the Veteran is not currently experiencing a flare-up, based on relevant information elicited from the Veteran, review of the file, and the current examination results regarding the frequency, duration, characteristics, severity, and functional loss regarding his flares, the examiner is requested to provide an estimate of the Veteran's functional loss due to flares expressed in terms of the degree of additional range of motion lost, or explain why the examiner cannot do so.

8.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




